346 S.W.2d 383 (1961)
Antenogenes ORIVE et al., Appellants,
v.
SUN OIL COMPANY, Appellee.
No. 13746.
Court of Civil Appeals of Texas, San Antonio.
April 12, 1961.
Rehearing Denied May 17, 1961.
*384 E. T. Yates, Brownsville, for appellant.
Strickland, Wilkins, Hall & Mills, Mission, E. M. Cage, Dallas, for appellee.
POPE, Justice.
The trial court sustained a summary judgment to plaintiffs' action. The point in the case is whether under an oil and gas lease, paying production from the tract extended the lease beyond the primary term to three other tracts described in the lease.
The lease was of "the following described land situated in Starr County, to-wit:" This was followed by a description of the four non-contiguous tracts of land. In the absence of anything in the lease to indicate a contrary intent, production on one tract perpetuated the lease as to all the land described. Cain v. Neumann, Tex.Civ. App., 316 S.W.2d 915; Hillegust v. Amerada Petroleum Corp., Tex.Civ.App., 282 S.W.2d 892; DaCamara v. Binney, Tex.Civ.App., 146 S.W.2d 440; Hunt Production Co. v. Dickerson, Tex.Civ.App., 135 S.W.2d 597; Texas Co. v. Curry, Tex. Civ.App., 229 S.W. 643; McCallister v. Texas Co., Tex.Civ.App., 223 S.W. 859; 2 Summers, Oil and Gas (Perm.Ed.), § 295.
The judgment is affirmed.